UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR 12(g)OF THE SECURITIES EXCHANGE ACT OF 1934 GLOWPOINT, INC. (Exact name of registrant as specified in its charter) Delaware 77-0312442 (State of incorporation or organization) (I.R.S. Employer Identification No.) 430 Mountain Avenue, Suite 301 Murray Hill, NJ (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Act: Titleofeachclass tobesoregistered Nameofeachexchangeonwhich eachclassistoberegistered Common Stock, par value $0.0001 per share NYSE Amex If this form relates to the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General InstructionA.(c), check the following box. x If this form relates to the registration of a class of securities pursuant Section12(g)of the Exchange Act and is effective pursuant to General InstructionA.(d), please check the following box. o Securities Act registration statement file number to which this form relates:N/A (if applicable) Securities to be registered pursuant to Section12(g)of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. This registration statement on Form 8-A relates to the registration of common stock, par value $0.0001 per share (the “Common Stock”), of Glowpoint, Inc., a Delaware corporation (the “Company”), pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in connection with the listing of the Common Stock on the NYSE Amex LLC (the “NYSE Amex”).The Common Stock is presently quoted on the OTC Bulletin Board (“OTCBB”).Upon commencement of trading of the Common Stock on the NYSE Amex, the Company will no longer be eligible to have its Common Stock quoted on the OTCBB. The description of the Common Stock to be registered hereunder is incorporated by reference from the description of such shares under the caption “DESCRIPTION OF REGISTERED STOCK; OUR CAPITAL STOCK–Common Stock” contained in the Company’s Registration Statement on FormS-1, as amended (File No.333-146838), and from the Form 8-K filed with the Securities and Exchange Commission by the registrant on January 13, 2011. Item 2. Exhibits. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the registrant are registered on the NYSE Amex and the securities registered hereby are not being registered pursuant to Section12(g) of the Exchange Act. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. GLOWPOINT, INC. Date: December12,2011 By: /s/ John R. McGovern John R. McGovern Chief Financial Officer
